 


109 HJ 2 IH: Proposing an amendment to the Constitution of the United States to permit persons who are not natural-born citizens of the United States, but who have been citizens of the United States for at least 20 years, to be eligible to hold the Office of President.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 2 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Conyers (for himself and Mr. Sherman) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to permit persons who are not natural-born citizens of the United States, but who have been citizens of the United States for at least 20 years, to be eligible to hold the Office of President. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States:  
 — 
A person who has been a citizen of the United States for at least 20 years shall be eligible to hold the Office of President.  . 
 
